Case 1:13-cv-01880-RMC Document 46 Filed 04/04/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA
ex rel. AMELJORATE PARTNERS, LLP,

Plaintiff, Civil Action No. 13-1880 (RMC)

v: FILED UNDER SEAL

ADS TACTICAL, INC., et al.,

Defendants.

a ae ae a a ae ee a

 

UNITED STATES’ NOTICE OF ELECTION TO INTERVENE IN PART AND
TO DECLINE TO INTERVENE IN PART

Pursuant to the False Claims Act (“FCA”), 31 U.S.C. § 3730(b)(2) and (4), the United
States notifies the Court of its decision to intervene in part of this action and to decline to intervene
in part of this action. The United States intervenes in the action as to Defendants Luke Hillier and
Charles Salle. The United States declines to intervene as to all other remaining defendants.

The Government requests that it be allowed 45 days, until May 20, 2019, to file its
Complaint in intervention and requests that the case remain sealed through and until the complaint
in intervention is filed for the reasons set forth in the United States’ ex parte status report submitted
this same date. The relator has consented to this request.

The United States reserves the right to seek the dismissal of the Relator’s action or claims
on any appropriate grounds, including under 31 U.S.C. §§ 3730(b)(5) and (e)(4). A proposed order

accompanies this Notice.

 
Case 1:13-cv-01880-RMC Document 46 Filed 04/04/19 Page 2 of 3

Dated: April 4, 2019
Washington, DC

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

JESSIE K. LIU, D.C. Bar #472845
United States Attorney

DANIEL F. VAN HORN, D.C. Bar #924092
Chief, Civil Division, U.S. Attorney’s Office

By:

 

BRIAN P. HUDAK

Assistant United States Attorney
555 Fourth Street, NW
Washington, DC 20530

(202) 252-2549

MICHAEL D. GRANSTON

COLIN M. HUNTLEY

JONATHAN GOLD

GORDON E. SHEMIN

Attorneys, Commercial Litigation Branch
P.O. Box 261, Ben Franklin Station
Washington, DC 20044

(202) 353-7123

 

Attorneys for the United States of America

 
Case 1:13-cv-01880-RMC Document 46 Filed 04/04/19 Page 3 of 3

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 4th day of April 2019, I caused a true and correct copy
of the foregoing to be served on counsel for Relator by first-class mail to:

Scott Simmer
Simmer Law Group, PLLC
The Watergate, Suite 10-A
600 New Hampshire Avenue NW
Washington, DC 20037

Because this action is under seal pursuant to 31 U.S.C. § 3729, et seqg., defendants have not been

Zzkel/

BRIAN P. HUDAK
Assistant United States Attorney
555 Fourth Street, NW
Washington, DC 20530

(202) 252-2549

served with copies of the foregoing.

 
